Case: 20-10006    Date Filed: 08/04/2020   Page: 1 of 2



                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10006
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:19-cr-00020-VMC-AEP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                      versus

ALGENIS MENDEZ-QUINONES,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (August 4, 2020)

Before WILSON, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Bryant Camareno, appointed counsel for Algenis Mendez-Quinones in this

direct criminal appeal, has moved to withdraw from further representation of
                 Case: 20-10006       Date Filed: 08/04/2020        Page: 2 of 2



Mendez-Quinones and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the merit of the appeal is correct. Because independent

examination of the record reveals no arguable issues of merit, counsel’s motion to

withdraw is GRANTED, and Mendez-Quinones’s conviction and sentence are

AFFIRMED.1




       1
          Mendez-Quinones responded to Camareno’s motion to withdraw and expressed a desire
to bring a claim for ineffective assistance of counsel. “Except in the rare instance when the
record is sufficiently developed, we will not address claims for ineffective assistance of counsel
on direct appeal.” United States v. Verbitskaya, 406 F.3d 1324, 1337 (11th Cir. 2005). “Instead,
an ineffective assistance of counsel claim is properly raised in a collateral attack on the
conviction under 28 U.S.C. § 2255.” United States v. Merrill, 513 F.3d 1293, 1308 (11th Cir.
2008) (alteration adopted and quotation marks omitted). As the record in Mendez-Quinones’
case is not sufficiently developed at this stage, we express no view on the merits of his potential
ineffective assistance claim.